I dissent. Leaving out of view, for the present, all questions of law arising in the case, I think that the preponderance of evidence is to the point that the sanity of the petitioner has not been "restored." To say nothing of any consideration to be given to the conclusion of a jury, a superior court, and the superintendent of the asylum, the evidence introduced in the present proceeding, in my opinion, preponderates against his restoration to sanity. The statutory provision in question says nothing about different kinds of insanity; and certainly a man not "sane" should not be put on his trial for murder. *Page 337